Exhibit 10.1

EXCHANGE AND PURCHASE AGREEMENT

This Exchange and Purchase Agreement (this “Agreement”) is made and entered into
as of November 4, 2020 by and among Clovis Oncology, Inc., a Delaware
corporation (the “Company”), and each of the entities (each, a “Noteholder” and,
collectively, the “Noteholders”) listed on Schedule “A” attached to this
Agreement (collectively, “Schedule A”; the Schedule A pertaining to each
individual Noteholder is referred to herein as the “applicable Schedule A”, and
the accounts, if any, on behalf of which any Noteholder may be acting, as
specified on the applicable Schedule A, for whom the Noteholder holds
contractual and investment authority, are referred to herein as the “Represented
Accounts”). The Company and the Noteholders are sometimes collectively referred
to in this Agreement as the “Parties” and individually as a “Party”.

WHEREAS, the Noteholders or Represented Accounts currently own $[●] aggregate
principal amount of the Company’s 4.50% Convertible Senior Notes due 2024 (CUSIP
189464 AE0) (the “Existing 2024 Notes”);

WHEREAS, the Parties desire that the Company acquire, and that each Noteholder
delivers to the Company, the principal amount of the Existing 2024 Notes owned
by each such Noteholder or its Represented Account and specified in the
applicable Schedule A in exchange for the Company’s issuance to such Noteholder
or its Represented Account of shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”), upon the terms and conditions set
forth in this Agreement; and

WHEREAS, the Parties desire that the Company issue and sell, and that the
Noteholders (and the Other Noteholder (as defined below) pursuant to the Other
Exchange and Purchase Agreement (as defined below)) purchase from the Company, a
new series of 4.50% Convertible Senior Notes due 2024 of the Company to be
issued pursuant to an indenture by and between the Company and The Bank of New
York Mellon Trust Company N.A., as trustee (the “Trustee”), substantially in the
form attached hereto as Exhibit A (the “2020 Indenture”) in the aggregate
principal amount of $50,000,000, upon the terms and conditions set forth in this
Agreement and the 2020 Indenture (such notes, the “Purchased Notes”).

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties agree as follows:

SECTION 1. Exchange & Purchase.

1.1 Exchange of Existing 2024 Notes.

(a) On and subject to the terms and conditions set forth in this Agreement and
in reliance upon the representations and warranties set forth below, on the
Initial Closing Date (as defined below), the Company shall acquire from each
Noteholder or its Represented Account, and each Noteholder shall transfer,
assign and deliver to the Company, all of its or its Represented Account’s
rights, title and interest in the aggregate principal amount of the Existing
2024 Notes owned by such Noteholder and as set forth in the applicable Schedule
A hereto for such Noteholder, free and clear of any Liens (as defined below), in
exchange for (i) a number of shares of Common Stock equal to the Exchanged
Shares, free and clear of any Liens



--------------------------------------------------------------------------------

to be issued at the Initial Closing and the Second Closing as contemplated
herein, plus (ii) an amount in cash equal to the accrued and unpaid interest on
such Existing 2024 Notes to and including the Initial Closing Date as calculated
in accordance with that certain indenture by and between the Company and the
Trustee, dated August 13, 2019, relating to the Existing 2024 Notes (such
interest payment, the “Cash Interest Payment”). The Cash Interest Payment shall
be made by wire transfer to the account of the Noteholder specified in the
applicable Schedule A at the Initial Closing. It is acknowledged that [●] (the
“Other Noteholder”) has entered into a substantially similar agreement with the
Company (the “Other Exchange and Purchase Agreement”) on the date hereof to
exchange its Existing 2024 Notes and purchase New 2024 Notes (as defined below)
and it is understood that the Noteholder’s exchange of its Existing 2024 Notes
and purchase of New 2024 Notes hereunder shall be dependent upon the exchange of
Existing 2024 Notes and purchase of New 2024 Notes under the Other Exchange and
Purchase Agreement.

(b) No additional consideration for any purpose shall be due to the Noteholders
in respect of such Existing 2024 Notes other than the Exchanged Shares issuable
hereunder and the Cash Interest Payment.

(c) Within one day following the end of the VWAP Period, the Company shall
deliver a certificate to each Noteholder setting forth the Company’s
determination of the applicable number of Exchanged Shares, and such Noteholder
shall promptly thereafter confirm in writing its agreement with such
calculation. To the extent there is any disagreement in the calculation of the
Exchange Ratio or the Exchanged Shares, the Company and the applicable
Noteholder shall confer in good faith and confirm the calculation and
determination of the number of Exchanged Shares. To the extent no agreement is
reached between the Company and the applicable Noteholder and judicial
proceedings are instituted to resolve such dispute, the non-prevailing party in
such dispute shall pay the legal costs and expenses of the prevailing party in
such dispute.

1.2 Purchase of the Purchased Notes. On and subject to the terms and conditions
set forth in this Agreement and in reliance upon the representations and
warranties set forth below, on the Second Closing Date (as defined below), the
Company shall issue and sell to each Noteholder, and each Noteholder shall,
severally (and not jointly), purchase the aggregate principal amount of the
Purchased Notes set forth in in such Noteholder’s applicable Schedule A, at a
purchase price of $1,000 per $1,000 principal amount thereof (the aggregate
purchase price based on the aggregate principal amount of the Purchased Notes to
be purchased by such Noteholder, the “Aggregate Purchase Price”).

1.3 Purchase Option of the Option Notes. In addition, the Company agrees to
issue and sell up to an additional $20,000,000 aggregate principal amount of its
4.50% Convertible Senior Notes due 2024 to be issued pursuant to the 2020
Indenture (the “Option Notes”, and, together with the Purchased Notes, the “New
2024 Notes”) to the Noteholders as provided in this Agreement (and the Other
Noteholder as provided in the Other Exchange and Purchase Agreement), and each
Noteholder, in reliance upon the representations and warranties set forth herein
and subject to the conditions set forth herein, shall have the option to
purchase, severally and not jointly, from the Company up to the aggregate
principal amount of Option Notes (in integral multiples of $1,000) set forth in
the notice delivered pursuant to Section 1.6 at

 

2



--------------------------------------------------------------------------------

a purchase price of $1,000 per $1,000 principal amount thereof plus accrued
interest, if any, from the Second Closing Date to the Additional Closing Date
(as defined below) (the aggregate purchase price based on the aggregate
principal amount of Option Notes to be purchased by such Noteholder, the
“Aggregate Option Purchase Price”).

1.4 Delivery of Exchanged Shares.

(a) Notwithstanding anything herein to the contrary, but subject to the
conditions set forth in Section 1.6, at the Initial Closing, the Company shall
issue and deliver to each Noteholder the number of Exchanged Shares set for on
Schedule A applicable to such Noteholder (the “Initial Closing Exchanged
Shares”). Notwithstanding anything herein to the contrary, but subject to
Section 1.4(b) and the conditions set forth in Section 1.6, at the Second
Closing, the Company shall issue and deliver to each Noteholder the number of
Exchanged Shares equal to the number of Exchanged Shares as finally determined
pursuant to Section 1.1(c) less the number of Exchanged Shares delivered to such
Noteholder at the Initial Closing (the “Second Closing Exchanged Shares”).

(b) Notwithstanding anything herein to the contrary, no Second Closing Exchanged
Shares will be delivered at the Second Closing to a Noteholder or Represented
Account to the extent, but only to the extent, that such delivery would cause
such Noteholder or Represented Account to become, directly or indirectly, a
Beneficial Owner (as defined below) of more than 9.9% of the shares of the
Common Stock outstanding at such time (such restriction, the “Ownership Limit”).
For purposes of this Section 1.4(b) only, a Noteholder or Represented Account
shall be deemed the “Beneficial Owner” of, and shall be deemed to beneficially
own, any shares of Common Stock that such Noteholder or Represented Account or
any of such Noteholder’s or Represented Account’s affiliates (as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or associates (as defined in Rule 12b-2 under the Exchange Act) is deemed
to beneficially own, together with any shares of Common Stock beneficially owned
by any other persons whose beneficial ownership would be aggregated with such
Noteholder or Represented Account for purposes of Section 13(d) of the Exchange
Act (including any “group” of which such Noteholder or Represented Account is a
member). For purposes of this Section 1.4(b), beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder (including any determination as to any
“group” status). For the avoidance of doubt, the term “Beneficial Owner” as used
in this Section 1.4(b) shall not include (i) the number of shares of Common
Stock that would be issuable upon exercise or conversion of the unexercised or
unconverted portion of any of the Company’s securities subject to a limitation
on conversion or exercise analogous to the limitation contained in this
Section 1.4(b) beneficially owned by such Noteholder or Represented Account or
any of their respective affiliates or associates and any other persons whose
beneficial ownership would be aggregated with such Noteholder or Represented
Account for purposes of Section 13(d) of the Exchange Act (including any “group”
of which such Noteholder or Represented Account is a member). If any Second
Closing Exchange Shares are not delivered at the Second Closing to any
Noteholder or Represented Account as a result of this Section 1.4(b), the
Company’s obligation to make such delivery shall not be extinguished and the
Company shall deliver such Second Closing Exchange Shares to such Noteholder or
Represented Account on the earlier of (i) the second business day after such
Noteholder certifies to the Company that such Noteholder or Represented Account
receiving any

 

3



--------------------------------------------------------------------------------

portion of the Second Closing Exchange Shares not delivered is not, and would
not as a result of such delivery, become the Beneficial Owner of shares of
Common Stock outstanding at such time in excess of the Ownership Limit, or
(ii) February 12, 2021. Until the time as such shares are delivered, no Person
shall be deemed to be the stockholder of record with respect to any Second
Closing Exchanged Shares not delivered pursuant to this Section 1.4(b).

1.5 Announcement of the Transactions The Company shall, by 9:00 a.m., New York
City time, on the first (1st) business day immediately following the date
hereof, issue one or more press releases or file with the Securities and
Exchange Commission (the “Commission”) a Current Report on Form 8-K
(collectively, the “Disclosure Document”) disclosing, to the extent not
previously publicly disclosed, all material terms of the transactions
contemplated hereby and any other material, nonpublic information that the
Company or the Financial Advisors (as defined in Section 6.17) or any of their
respective officers, directors or employees has provided to any Noteholder at
any time prior to the issuance or filing, as applicable, of the Disclosure
Document.

1.6 Closings.

(a) The closing of the transactions contemplated by Section 1.1 with respect to
the Initial Closing Exchanged Shares (the “Initial Closing”) will take place on
the second business day following the date hereof, subject to the satisfaction
or waiver of the conditions set forth in this Section 1.6 (other than those that
by their terms are to be satisfied or waived at the Initial Closing) or the
first business day thereafter as the conditions set forth in this Section 1.6
have been satisfied or waived (the “Initial Closing Date”). The closing of the
transactions contemplated by Sections 1.1 with respect to the Second Closing
Exchanged Shares and the transactions contemplated by Section 1.2 (the “Second
Closing”) will take place on the second business day following final
determination of the calculations contemplated in Section 1.1(c), subject to
Section 1.4 (with respect to the Second Closing Exchanged Shares only) and to
the satisfaction or waiver of the conditions set forth in this Section 1.6
(other than those that by their terms are to be satisfied or waived at the
Initial Closing and the Second Closing) or at the first date thereafter as the
conditions set forth in this Section 1.6 have been satisfied or waived (the
“Second Closing Date”). Subject to the limitations contained in this
Section 1.6, the Noteholders may exercise their option to purchase the Option
Notes in whole, or from time to time in part, by written notice to the Company
in accordance with the terms hereof. Such notice shall set forth the aggregate
principal amount of Option Notes as to which the option is being exercised
(which when taken together with the Option Notes to be purchased by the Other
Noteholder pursuant to the Other Exchange and Purchase Agreement shall not
exceed $20,000,000 aggregate principal amount) and the date and time when the
Option Notes are to be delivered and paid for which may be the same date and
time as the Second Closing Date but shall not be earlier than the Second Closing
Date, nor later than the third full business day after the date of such notice,
nor later than the thirteenth calendar day from, and including, the Second
Closing Date. Any such notice shall be given at least two business days prior to
the date and time of delivery of the Option Notes specified therein, unless the
time of delivery of the Option Notes is to be the Second Closing Date, in which
case such notice shall be given at least one business day prior. The closing of
the sale of the Option Notes with respect to the Company and each Noteholder
(the “Additional Closing”) and time and date for such payment and delivery for
the Option Notes, if other than the Second Closing Date, is herein referred to
as the “Additional Closing Date”.

 

4



--------------------------------------------------------------------------------

(b) On the Initial Closing Date, each Noteholder shall (i) direct the eligible
Depository Trust Company (“DTC”) participant through which such Noteholder, or
its Represented Account, holds a beneficial interest in the Existing 2024 Notes
to submit a one-sided withdrawal instruction through DTC’s DWAC program to the
Bank of New York Mellon Trust Company, N.A., as custodian and trustee for the
Existing 2024 Notes (the “Trustee”), of such Noteholder’s, or its Represented
Account’s, Existing 2024 Notes set forth on such Noteholder’s applicable
Schedule A, on (and not before) the Initial Closing Date no later than 9:30
a.m., New York City time, on the Initial Closing Date (and such Noteholder
acknowledges that any such withdrawal instruction submitted on any day before
the Initial Closing Date will expire unmatched at the close of business on such
day and will need to be resubmitted on the Initial Closing Date); and
(ii) submit, for its own account or the account of its Represented Account,
through the DTC’s DWAC program, a deposit instruction to Continental Stock
Transfer & Trust Company, acting as transfer agent and DTC custodian for the
Common Stock (the “Stock Transfer Agent”), for the aggregate number of Exchanged
Shares set forth on Schedule A applicable to such Noteholder, which deposit
instruction must be submitted on (and not before) the Initial Closing Date no
later than 9:30 a.m., New York City time, on the Initial Closing Date (and such
Noteholder acknowledges that any such deposit instruction submitted on any day
before the Initial Closing Date will expire unmatched at the close of business
on such day and will need to be resubmitted on the Initial Closing Date).

(c) On the Second Closing Date, each Noteholder shall (i) submit, for its own
account or the account of its Represented Account, through the DTC’s DWAC
program, a deposit instruction to the Trustee, as custodian and trustee for the
New 2024 Notes, for the aggregate principal amount of the Purchased Notes set
forth on the applicable Schedule A, which deposit instruction must be submitted
on (and not before) the Second Closing Date no later than 9:30 a.m., New York
City time, on the Second Closing Date (and such Noteholder acknowledges that any
such deposit instruction submitted on any day before the Second Closing Date
will expire unmatched at the close of business on such day and will need to be
resubmitted on the Second Closing Date); (ii) submit, for its own account or the
account of its Represented Account, through the DTC’s DWAC program, a deposit
instruction to the Stock Transfer Agent, for the aggregate number of Exchanged
Shares equal to the Second Closing Exchanged Shares, which deposit instruction
must be submitted on (and not before) the Second Closing Date no later than 9:30
a.m., New York City time, on the Second Closing Date (and such Noteholder
acknowledges that any such deposit instruction submitted on any day before the
Second Closing Date will expire unmatched at the close of business on such day
and will need to be resubmitted on the Second Closing Date); and (iii) deliver
to the Company, no later than 9:30 a.m., New York City time, on the Second
Closing Date, by wire transfer to the account of the Company specified below, an
amount of cash equal to the Aggregate Purchase Price payable by such Noteholder:

Account Name: Clovis Oncology Inc.

Account number:

Wire ABA Routing number:

ACH ABA Routing number:

SWIFT:

Bank: JP Morgan Chase Bank N.A.

Bank address: 1125 17th Street, Denver, CO 80202

 

5



--------------------------------------------------------------------------------

(d) On the Additional Closing Date, each Noteholder shall (i) submit, for its
own account or the account of its Represented Account, through the DTC’s DWAC
program, a deposit instruction to the Trustee, as custodian and trustee for the
New 2024 Notes, for the aggregate principal amount of the Option Notes set forth
on the applicable Schedule A, which deposit instruction must be submitted on
(and not before) the Additional Closing Date no later than 9:30 a.m., New York
City time, on the Additional Closing Date (and such Noteholder acknowledges that
any such deposit instruction submitted on any day before the Additional Closing
Date will expire unmatched at the close of business on such day and will need to
be resubmitted on the Additional Closing Date); and (ii) deliver to the Company,
no later than 9:30 a.m., New York City time, on the Additional Closing Date, by
wire transfer to the account of the Company specified below, an amount of cash
equal to the Aggregate Option Purchase Price payable by such Noteholder:

Account Name: Clovis Oncology Inc.

Account number:

Wire ABA Routing number:

ACH ABA Routing number:

SWIFT:

Bank: JP Morgan Chase Bank N.A.

Bank address: 1125 17th Street, Denver, CO 80202

(e) On the Initial Closing Date, the Company shall deliver or caused to be
delivered to such Noteholder or Represented Account the number of Exchanged
Shares set forth on Schedule A applicable to such Noteholder via book-entry
delivery pursuant to DWAC instructions specified on the applicable Schedule A,
with any transfer taxes payable in connection with the delivery of such
Exchanged Shares duly paid by the Company; provided that it is understood that
no delivery of such Exchanged Shares shall be made until a valid DWAC withdrawal
instruction for the Existing 2024 Notes and a valid DWAC deposit instruction for
such Exchanged Shares has been received by the Trustee and the Stock Transfer
Agent.

(f) (i) On the Second Closing Date, the Company will deliver or caused to be
delivered to such Noteholder or Represented Account (A) the aggregate principal
amount of Purchased Notes set forth on such Noteholder’s applicable Schedule A
pursuant to DWAC instructions specified on the applicable Schedule A, and
(B) the Second Closing Exchanged Shares applicable to such Noteholder via
book-entry delivery pursuant to DWAC instructions specified on the applicable
Schedule A, with any transfer taxes payable in connection with the delivery of
such Second Closing Exchanged Shares duly paid by the Company; provided that it
is understood that no delivery of such Second Closing Exchanged Shares shall be
made until a valid DWAC deposit instruction for the Purchased Notes has been
received by the Trustee, and (ii) on the Additional Closing Date, the Company
will deliver or caused to be delivered to such Noteholder or Represented Account
pursuant to DWAC instructions specified on the applicable Schedule A that
portion of the aggregate principal amount of Option Notes pursuant to which the
option in Section 1.3 has been exercised.

 

6



--------------------------------------------------------------------------------

(g) On the Initial Closing Date, the Company will deliver to such Noteholder the
applicable Cash Interest Payment by wire transfer to the account of such
Noteholders, or its Represented Accounts as set forth on the applicable Schedule
A.

(h) As a condition to the obligations of the Noteholders at the Initial Closing,
the Second Closing and the Additional Closing, as applicable, on the Initial
Closing Date, the Second Closing Date and any Additional Closing Date, the
Company shall furnish to such Noteholder a certificate, dated as of such date,
executed on behalf of the Company by an executive officer of the Company,
stating that the representations and warranties of the Company in Section 2
hereof are true and correct as of such date in all material respects (other than
those representations and warranties which are qualified by reference to
materiality or Material Adverse Effect (as defined below), which shall be true
and correct as of such date in all respects) and the Company has complied in all
material respects with all its agreements contained herein.

(i) As a condition to the purchase and sale of the Purchased Notes pursuant to
Section 1.2, at the Second Closing, as of the Second Closing Date, the 2020
Indenture shall have been executed by the Trustee and the Company.

(j) As a condition to the Initial Closing and Second Closing, as of the Initial
Closing Date and the Second Closing Date, the Exchanged Shares and the
Conversion Shares (as defined below) shall have been approved for listing on the
Nasdaq Global Select Market (“Nasdaq Market”) without requiring approval thereof
by the Company’s stockholders under the rules of the Nasdaq Market, subject to
official notice of issuance.

(k) The Initial Closing, the Second Closing and the Additional Closing, if any,
shall be conditioned on the simultaneous consummation of the transactions
contemplated by the Other Exchange and Purchase Agreement. The Company intends
to complete the transactions contemplated at each of the Initial Closing, the
Second Closing and the Additional Closing, as applicable, concurrently for all
such other holders of Existing 2024 Notes who have submitted valid DWAC
withdrawals and DWAC deposits in respect of the Exchanged Shares and the New
2024 Notes, as applicable, by the applicable deadlines above. In the event that
the Noteholder complies with the deadlines above for the DWAC withdrawal and
other noteholders do not, subject to the satisfaction of the other conditions to
Initial Closing or Second Closing set forth herein, the Company will use its
commercially reasonable best efforts to ensure that the Exchanged Shares and New
2024 Notes, as applicable, are delivered to the Noteholder pursuant to this
Agreement on the Initial Closing Date, the Second Closing Date or the Additional
Closing Date, as applicable. However, in the event that such Exchanged Shares
and/or New 2024 Notes are not delivered on the Initial Closing Date, the Second
Closing Date or the Additional Closing Date, as applicable, they will be
delivered on the business day immediately following the Initial Closing Date,
the Second Closing Date or the Additional Closing Date, as applicable.

(l) If (i) the Trustee is unable to locate the Noteholder’s DWAC withdrawal in
respect of the Existing 2024 Notes, (ii) the Stock Transfer Agent is unable to
locate the DWAC deposit in respect of the Exchanged Shares or (iii) such DWAC
withdrawal or DWAC deposit does not conform with the Existing 2024 Notes or the
Exchanged Shares to be exchanged or issued, as applicable, pursuant to this
Agreement, the Company will promptly

 

7



--------------------------------------------------------------------------------

notify the applicable Noteholder. If, because of the occurrence of such an
event, the Exchanged Shares are not delivered on the Initial Closing Date or the
Second Closing Date, as applicable, they will be delivered on the business day
following the Initial Closing Date or the Second Closing Date, as applicable, on
which the Trustee is able to locate the DWAC withdrawal or the Stock Transfer
Agent is able to locate the DWAC deposit and/or the DWAC withdrawal or DWAC
deposit conforms with the Existing 2024 Notes or the Exchanged Shares, as
applicable. All questions as to the form of all documents and the validity and
acceptance of the Existing 2024 Notes and the issuance of the Exchanged Shares
will be determined by the Company, in its reasonable discretion, which
determination shall be final and binding.

(m) If the Trustee is unable to locate the Noteholder’s DWAC deposit in respect
of the New 2024 Notes or such DWAC deposit does not conform with the New 2024
Notes to be issued pursuant to this Agreement, the Company will promptly notify
the applicable Noteholder. If, because of the occurrence of such an event, the
New 2024 Notes not delivered on the Second Closing Date or the Additional
Closing Date, as applicable, they will be delivered on the business day
following the Second Closing Date or the Additional Closing Date, as applicable,
on which the Trustee is able to locate the DWAC deposit or the DWAC deposit
conforms with the New 2024 Notes. All questions as to the form of all documents
and the issuance of the New 2024 Notes will be determined by the Company, in its
reasonable discretion, which determination shall be final and binding.

1.7 Share Cap. Notwithstanding anything herein to the contrary, in the event
following the calculations contemplated by Sections 1.1(c), the sum of (i) the
number of Exchanged Shares issuable to all Noteholders (and the Other Noteholder
pursuant to the Other Exchange and Purchase Agreement) minus the product of
(A) the Existing Conversion Ratio and (B) the aggregate principal amount of
Existing 2024 Notes exchanged by all Noteholders (and the other noteholders
pursuant to the Other Exchange and Purchase Agreement), divided by 1,000 and
(ii) the maximum number of shares issuable upon conversion of the aggregate
principal amount of the Purchased Notes and the Option Notes issued to all
Noteholders (and the Other Noteholder pursuant to the Other Exchange and
Purchase Agreement) (including, for avoidance of doubt, after taking into
account any adjustment to the Conversion Rate in connection with a Fundamental
Change (as defined in the 2020 Indenture)) (such sum of clauses (i) and (ii),
with respect to all Noteholders, the “Issuable Shares”) exceeds the Share Cap,
first, the aggregate amount of the Option Notes shall be reduced such that the
Issuable Shares equals the Share Cap and then if insufficient, second the
aggregate principal amount of the Purchased Notes to be purchased by all
Noteholders (and the Other Noteholder pursuant to the Other Exchange and
Purchase Agreement) shall be proportionately reduced such that the Issuable
Shares equals the Share Cap.

1.8 Registration Rights.

(a) No later than fifteen (15) business days following the Second Closing Date,
the Company shall file with the Commission a Registration Statement on Form S-3
(or such other resale registration statement filed in place thereof in the event
the Company ceases to be eligible to use Form S-3, as amended and supplemented
from time to time, the “Resale Registration Statement”) to register under the
Securities Act the resale by the Noteholder of any or all of the Conversion
Shares that the New 2024 Notes issued to the Noteholders are

 

8



--------------------------------------------------------------------------------

initially convertible into (the “Registrable Securities”) in accordance with
methods and distribution set forth in the “Plan of Distribution” therein, and
Rule 415 under the Securities Act. The Resale Registration Statement shall
contain a prospectus naming the Noteholder as the selling stockholder. The
Company shall use its reasonable best efforts to respond to comments received
from the Commission to such Resale Registration Statement, and amend or
supplement such filing, if required, as promptly as practicable (which shall
include consideration of the timing and commercial impact on the Company of
disclosure of an Intervening Event, if any), and thereafter to use its
reasonable best efforts to cause such initially filed Resale Registration
Statement to be declared effective as promptly as practicable by the Commission.
The Company shall use its reasonable best efforts to keep the Resale
Registration Statement effective until the earliest of (i) the date that the
Registrable Securities or the New 2024 Notes issued to the Noteholders are sold
or otherwise transferred by the Noteholder, or (ii) the date when all of the
Registrable Securities could be sold pursuant to Rule 144 under the Securities
Act by the Noteholder, or (iii) the one-year anniversary of the Second Closing
Date. All expenses related to preparation and the filing with the Commission of
the Resale Registration Statement and maintaining the effectiveness of the
Resale Registration Statement under the Securities Act shall be borne by the
Company.

(b) The Noteholder shall furnish to the Company such information regarding
itself and its partners and members and its controlling persons, and the manner
of distribution proposed by the Noteholder as the Company may reasonably request
in connection with the Resale Registration Statement and the information
required to be included therein by the Securities Act and the rules promulgated
thereunder. The Company shall provide the Noteholder with a reasonable
opportunity to review any disclosures relating to the Noteholder and the “Plan
of Distribution” included in the Resale Registration Statement and will consider
in good faith any comments offered by the Noteholder to such disclosures.
Notwithstanding anything herein to the contrary, the Company shall be under no
obligation to assist or cooperate with the Noteholder or any of its agents
(including any underwriter or broker-dealer) in connection with any marketing or
selling efforts to sell or otherwise transfer the Registrable Securities by the
Noteholder. The Company shall give prompt notice to the Noteholder of the
issuance of any stop-order by the Commission or the occurrence of any event or
the existence of any facts or circumstance that requires the Company to amend or
supplement the Resale Registration Statement and the prospectus contained
therein in order to keep the Resale Registration Statement effective and such
prospectus from containing any untrue statement of material fact or from
omitting to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of all circumstances then
existing (an “Intervening Event”), and the Noteholder agrees that upon receipt
of any such notice from the Company, it shall forthwith discontinue using such
prospectus until it receives copies of a supplemented or amended prospectus or
until it is advised in writing by the Company that the use of such prospectus
may be resumed. The Company may delay the filing of any such amendment or
supplement or the effective date of the Resale Registration Statement for up to
sixty (60) days upon notice to the Noteholder in the event that the Company
determines in good faith that such amendment or supplement or effectiveness
would require the Company to make a disclosure that would be materially
detrimental to the Company or jeopardize the ability of the Company to undertake
the Intervening Event; provided, that such right to delay a filing shall be
exercised by the Company for a period no longer than ninety (90) days in any
12-month period; provided further that in the event of such a delay, the Company
shall not provide any material, non-public information concerning such event to
the Noteholder.

 

9



--------------------------------------------------------------------------------

(c) The Company agrees to indemnify and hold the Noteholder, each person, if
any, who controls the Noteholder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, harmless against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) incurred by the Noteholder directly that
are caused by any untrue statement or alleged untrue statement of a material
fact contained in the Resale Registration Statement (including the prospectus
contained therein) or any amendment thereof (including the prospectus contained
therein) or caused by any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein (in the case of
a prospectus, in the light of the circumstances under which they were made), not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by the Noteholder expressly for
use therein. The indemnity agreement contained in this Section 1.8(c) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).

(d) Each Noteholder agrees to, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, harmless against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) incurred by the Company directly that
are caused by any untrue statement or alleged untrue statement of a material
fact contained in the Resale Registration Statement (including the prospectus
contained therein) or any amendment thereof (including the prospectus contained
therein) or caused by any omission or alleged omission to state therein of a
material fact necessary in order to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made), not
misleading, insofar as the same are caused by or contained in any information
furnished in writing to the Company by the Noteholder expressly for use therein.
In no event shall the liability of any Noteholder be greater in amount than the
dollar amount of the net proceeds received by such Noteholder upon the sale of
the Registrable Shares giving rise to such indemnification obligation. The
indemnity agreement contained in this Section 1.8(d) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the applicable Noteholder (which
consent shall not be unreasonably withheld).

SECTION 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Noteholder that:

2.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

10



--------------------------------------------------------------------------------

2.2 Authorization.

(a) The Company has full right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and subject to Section 2.6,
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors’ rights generally and by
general equitable principles.

(c) The 2020 Indenture has been duly authorized, and as of the Second Closing
Date will be duly executed and delivered by the Company, and assuming due
authorization, execution and delivery by the Trustee as of the Second Closing
Date, will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting creditors’ rights generally and by general equitable
principles.

(d) The New 2024 Notes have been duly authorized by the Company, and when
executed by the Company and duly authenticated by the Trustee at the Second
Closing or Additional Closing, as applicable, and issued and delivered in the
manner provided for in the 2020 Indenture against the delivery of the applicable
Aggregate Purchase Price or the Aggregate Option Purchase Price, as applicable,
will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting creditors’ rights generally and by general equitable
principles.

2.3 Validity of the Shares.

(a) Subject to the terms of the 2020 Indenture, the New 2024 Notes will be
convertible into shares of Common Stock. The Company has duly authorized and
reserved for issuance a number of shares of Common Stock upon conversion of the
New 2024 Notes equal to the maximum number of such shares issuable upon
conversion (the “Conversion Shares”). When issued and delivered in accordance
with the terms of the New 2024 Notes and the 2020 Indenture, the Conversion
Shares will be validly issued, fully paid and nonassessable, and the issuance of
any such Conversion Shares will not subject to any preemptive or similar rights.

(b) The Company has duly authorized and reserved for issuance a number of shares
of Common Stock equal to the maximum number of Exchanged Shares that may be
issued pursuant to this Agreement. When issued and delivered in accordance with
the terms of this Agreement, the Exchanged Shares will be validly issued, fully
paid and nonassessable, and the issuance of any such Exchanged Shares will not
subject to any preemptive or similar rights.

 

11



--------------------------------------------------------------------------------

2.4 SEC Filings.

(a) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission under Sections 13,
14(a) and 15(d) of the Exchange Act, in the two years preceding the date hereof
on a timely basis, except where the failure to file on a timely basis would not
reasonably be expected to affect the Company’s ability to sell and issue the New
2024 Notes and to carry out and perform all of its obligations under this
Agreement. As of their respective filing dates (or, if amended prior to the date
of this Agreement, when amended), such documents filed with the Commission
pursuant to the Exchange Act (the “SEC Documents”) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. The Company has made available to each
Noteholder or its representatives, or each Noteholder has had access through the
Commission’s EDGAR website to, true and complete copies of the SEC Documents.

(b) The Company is not and, after giving effect to the transactions contemplated
by this Agreement, will not be required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

(c) As of the date hereof, the Covered Documents (as defined below), taken as a
whole, do not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As used herein,
“Covered Documents” means each of the following documents: (i) the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2019,
including those portions of the Company’s Proxy Statement on Schedule 14A filed
on April 24, 2020 that are incorporated therein by reference; (ii) the Company’s
Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2020 and
June 30, 2020; (iii) the Company’s Current Reports on Form 8-K (excluding any
Current Reports or portions thereof that are furnished, and not filed, pursuant
to Item 2.02 or Item 7.01 of Form 8-K, and any related exhibits) filed with the
SEC after December 31, 2018; and (iv) the draft earnings release with regard to
the Company’s results of operations for the fiscal quarter ended September 30,
2020 in the form provided to each Noteholder prior to the execution of this
Agreement.

2.5 Non-Contravention. The execution, delivery and performance by the Company of
this Agreement, the 2020 Indenture and the New 2024 Notes, the issuance of the
New 2024 Notes and the Exchanged Shares and the consummation by the Company of
the transactions contemplated by this Agreement, the 2020 Indenture and the New
2024 Notes will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination of any right or asset of the Company or any of its subsidiaries
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property, right or assets of the Company or any of its subsidiaries
is subject, (ii) result in any violation of the provisions of the charter
or by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or

 

12



--------------------------------------------------------------------------------

regulation of any court or arbitrator or governmental or regulatory authority
applicable to the Company or any of its subsidiaries or by which the Company or
any of its subsidiaries is bound or to which any of the property, right or
assets of the Company or any of its subsidiaries is subject, except, in the case
of clauses (i) and (iii) above, for any such conflict, breach, violation,
default or termination that, would not, individually or in the aggregate, have,
or would reasonably be expected to have, a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations and prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under this
Agreement (a “Material Adverse Effect”).

2.6 No Consents or Approvals. No consent, filing, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of its obligations under this Agreement, the 2020
Indenture and the New 2024 Notes, the issuance of the New 2024 Notes and the
Exchanged Shares and the consummation by the Company of the transactions
contemplated by this Agreement, the 2020 Indenture and the New 2024 Notes,
except for such filings, consents, approvals, authorizations, orders and
registrations or qualifications (i) which have been obtained or made or (ii) as
may be required by the Financial Industry Regulatory Authority, Inc. and the
Nasdaq Market.

2.7 No Registration Required. Assuming the accuracy of each Noteholder’s
representations in Section 3 hereof, it is not necessary in connection with the
issuance and sale of the New 2024 Notes, and the issuance of the Exchanged
Shares, to such Noteholder in the manner contemplated by this Agreement to
register such issuances and sales under the Securities Act of 1933, as amended
(the “Securities Act”), or to qualify the 2020 Indenture under the Trust
Indenture Act of 1939, as amended. Upon issuance, the Exchanged Shares will be
issued without any restricted CUSIP or other restrictive legend and will be
freely tradable (other than by affiliates of the Company) under the Securities
Act.

2.8 New Class. The New 2024 Notes, when issued, will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act, or quoted in a U.S. automated inter-dealer quotation
system, within the meaning of Rule 144A(d)(3)(i) under the Securities Act.

SECTION 3. Representations and Warranties of the Noteholders. Each Noteholder,
severally with respect to itself and its Represented Accounts (if any) and not
jointly with other Noteholders, hereby represents and warrants to the Company
that the following statements are true and correct as of the date of this
Agreement and will be true and correct as of the Initial Closing Date, the
Second Closing Date and the Additional Closing Date, if any:

3.1 Organization. Such Noteholder is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.

3.2 Authorization.

(a) Such Noteholder has full right, power and authority to exchange, sell,
assign and transfer the Existing 2024 Notes, to purchase the New 2024 Notes and
to execute

 

13



--------------------------------------------------------------------------------

and deliver this Agreement and to perform its obligations hereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery by it of this Agreement and the consummation by it of the transactions
contemplated hereby has been duly and validly taken.

(b) This Agreement has been duly authorized, executed and delivered by the
Noteholder and constitutes a valid and binding obligation of the Noteholder,
enforceable against the Noteholder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors’ rights generally and by
general equitable principles.

3.3 Ownership. Such Noteholder, or each of its Represented Accounts, is the
beneficial owner of the Existing 2024 Notes set forth on the applicable Schedule
A and, as of the Initial Closing, will be the beneficial owner of such Existing
2024 Notes. Such Noteholder, or each of its Represented Accounts, has, and will
have at the Initial Closing, good, valid and marketable title to the Existing
2024 Notes set forth on the applicable Schedule A opposite the name of such
Noteholder or Represented Account, free and clear of all mortgages, liens,
pledges, charges, security interests, encumbrances, title retention agreements,
options, preemptive rights, equity or other adverse claims thereto
(collectively, “Liens”) (other than pledges or security interests that the
Noteholder may have created in favor of a prime broker under and in accordance
with its prime brokerage agreement with such broker, which will be terminated in
connection with Closing). No proceeding relating to such Noteholder is pending
or, to the knowledge of such Noteholder, is threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
such Noteholder’s right to transfer the Existing 2024 Notes to the Company. Such
Noteholder is not, and has not been during the consecutive three-month period
preceding the date hereof, a director, officer or “affiliate” within the meaning
of Rule 144 under the Securities Act of the Company. To its knowledge, such
Noteholder did not acquire any of the Existing 2024 Notes, directly or
indirectly, from the Company or any affiliate of the Company and no affiliate of
the Company has held such Existing 2024 Notes within the past year. As of the
date hereof, such Noteholder “beneficially owns” (as determined pursuant to Rule
13d-3 of the Exchange Act) [●]% of the Common Stock of the Company.

3.4 Transfer of the Existing 2024 Notes. Such Noteholder has made an independent
decision to transfer such Noteholder’s Existing 2024 Notes based on the
information available to such Noteholder. Each Noteholder acknowledges that it
has independently made its own analysis and decision to transfer such
Noteholder’s Existing 2024 Notes and without reliance upon the Company or its
affiliates or representatives and based on such information as it has deemed
appropriate in its independent judgment. Such Noteholder has not relied on any
information (in any form, whether written or oral, including any representation
or warranty of the Company) furnished by or on behalf of the Company, the
Financial Advisors, the Financial Advisor Parties or any of their respective
affiliates or representatives in making that decision (other than, with respect
to the Company, filings made by the Company with the Commission and other public
disclosures and the representations of the Company expressly set forth herein).

3.5 Investment.

(a) Such Noteholder is knowledgeable, sophisticated and experienced in business
and financial matters and has previously invested in securities similar to the
New

 

14



--------------------------------------------------------------------------------

2024 Notes and the Exchanged Shares. Such Noteholder is able to bear the
economic risk of its investment in the New 2024 Notes and the Exchanged Shares
and is presently able to afford the complete loss of such investment and has
been afforded access to information about the Company and its affiliates and
their financial condition, results of operations, business, property and
management sufficient to enable such Noteholder to evaluate its investment in
the New 2024 Notes and the Exchanged Shares. Such Noteholder was given a
meaningful opportunity to negotiate the terms of the transactions contemplated
hereby and neither the Company nor any of its affiliates or representatives put
any pressure on such Noteholder to respond to the opportunity to participate in
the transactions contemplated hereby or condition its participation on such
Noteholder exchanging a minimum amount of its Existing 2024 Notes. Such
Noteholder and Represented Account for which it is acting are each an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
such Noteholder and any Represented Account for which it is acting are each a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act.

(b) Such Noteholder (i) has received (a) the form of the 2020 Indenture and the
form of New 2024 Note attached hereto as Exhibit A, (b) the summary of the New
2024 Notes provisions and related risk factors and certain other information
about the Company (the “Terms Summary”), attached hereto as Exhibit B, and
(c) such other information about the Company as requested by such Noteholder,
including the SEC Documents and the Covered Documents; (ii) understands and
accepts that the New 2024 Notes and the Exchanged Shares to be issued pursuant
to this Agreement involve risk, including those described or incorporated by
reference in the SEC Documents, the Covered Documents and the Terms Summary, as
applicable, (iii) has made an independent decision to acquire the New 2024 Notes
and the Exchanged Shares based on the information available to such Noteholder,
and (iv) has been advised that the New 2024 Notes have not been registered under
the Securities Act or any state securities or blue sky laws, and therefore
cannot be resold unless they are registered under such laws or unless an
exemption from registration thereunder is available. Such Noteholder
acknowledges that it has independently made its own analysis and decision to
acquire the New 2024 Notes and the Exchanged Shares without reliance upon the
Company, the Financial Advisors, the Financial Advisor Parties or their
respective representatives and based on such information as it has deemed
appropriate in its independent judgment. Such Noteholder has not relied on any
information (in any form, whether written or oral, including any representation
or warranty of the Company) furnished by or on behalf of the Company, the
Financial Advisors, the Financial Advisor Parties or their respective affiliates
and representatives in making that decision (other than, with respect to the
Company, the form of the 2020 Indenture and the form of New 2024 Note, the Terms
Summary, filings made by the Company with the Commission and other public
disclosures and the representations of the Company expressly set forth herein).
Such Noteholder further acknowledges that (i) it has consulted its own tax
advisors and (ii) it has not relied on the Company, Financial Advisors, the
Financial Advisor Parties, or their respective affiliates or representatives for
any tax advice related to the transactions contemplated hereunder.

(c) Such Noteholder is acquiring the New 2024 Notes and the Exchanged Shares to
be issued to it pursuant to this Agreement for investment purposes and solely
for its account without a view to the distribution thereof.

 

15



--------------------------------------------------------------------------------

(d) None of the Company, the Financial Advisors, the Financial Advisor Parties,
or any of their respective affiliates, representatives, officers, employees,
agents or controlling persons have provided any investment advice or rendered
any opinion to such Noteholder as to whether the transaction contemplated hereby
is prudent or suitable.

3.6 Compliance with Laws.

(a) Each Noteholder will comply with all applicable laws and regulations in
effect in any jurisdiction in which the Noteholder purchases (or acquires
pursuant to the transaction described herein) the New 2024 Notes, exchanges the
Existing 2024 Notes or is issued the Exchanged Shares and will obtain any
consent, approval or permission required for such purchases, acquisitions or
exchange under the laws and regulations of any jurisdiction to which the
Noteholder is subject or in which the Noteholder makes such purchases,
acquisitions or exchanges, and the Company shall have no responsibility
therefor.

(b) Each Noteholder is a resident of the jurisdiction set forth on the
applicable Schedule A hereto.

3.7 No Guarantees. Each Noteholder confirms that none of the Company, the
Financial Advisors, the Financial Advisor Parties nor any of their respective
affiliates or representatives has (A) given any guarantee or representation as
to the potential success, return, effect or benefit (either legal, regulatory,
tax, financial accounting or otherwise) of the exchange of the Existing 2024
Notes for the Exchanged Shares or the issuance of the New 2024 Notes, or
(B) made any representation to such Noteholder regarding the legality of the
transactions contemplated hereby under applicable investment guidelines, laws or
regulations (other than, with respect to the Company, the representations of the
Company expressly set forth herein).

3.8 Non-Contravention. The execution, delivery and performance by the Noteholder
of this Agreement, the exchange of the Existing 2024 Notes for the Exchanged
Shares and purchase of the New 2024 Notes and the consummation by the Noteholder
of the transactions contemplated by this Agreement will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination of any right or asset of
the Noteholder or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Noteholder or any of its subsidiaries is a party or by which the Noteholder or
any of its subsidiaries is bound or to which any of the property, right or
assets of the Noteholder or any of its subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Noteholder or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
applicable to the Noteholder or any of its subsidiaries or by which the
Noteholder or any of its subsidiaries is bound or to which any of the property,
right or assets of the Noteholder or any of its subsidiaries is subject, except,
in the case of clauses (i) and (iii) above, for any such conflict, breach,
violation, default or termination that, would not, individually or in the
aggregate, have, or would reasonably be expected to have a material adverse
effect on the ability of such Noteholder to carry out its obligations hereunder.

 

16



--------------------------------------------------------------------------------

3.9 No Brokers or Finders. None of such Noteholder nor any of its officers or
directors or persons serving in a similar capacity has retained or authorized
any agent, investment banker, financial advisor, broker, finder or other
intermediary to act on behalf of such Noteholder or incurred any liability for
any agent’s, banker’s, financial advisor’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.

3.10 Represented Accounts. If a Noteholder is acting on behalf of a Represented
Account hereunder, such Noteholder has (i) sole investment discretion with
respect to each such Represented Account, (ii) full power to make the foregoing
representations, warranties and covenants on behalf of such Represented Account
and (iii) the contractual authority to enter into this Agreement and to carry
out the transactions contemplated hereby with respect to such Represented
Account.

3.11 No Manipulation of Stock. Such Noteholder has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.

3.12 Nature of Transactions. Such Noteholder had a sufficient amount of time to
consider whether to participate in the transactions contemplated by this
Agreement, and none of the Company, Financial Advisors, the Financial Advisor
Parties or their respective affiliates and representatives has placed any
pressure on such Noteholder to respond to the opportunity to participate in such
transactions. The Noteholder acknowledges that the terms of such transactions
have been mutually negotiated between such Noteholder and the Company.

3.13 Financial Advisory Fee. Such Noteholder acknowledges that the Company
intends to pay an advisory fee to the Financial Advisors a fee in respect of the
transactions contemplated by this Agreement.

3.14 No HSR. The transactions contemplated hereby do not require any filing by
such Noteholder (or its affiliates) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).

SECTION 4. Termination.

4.1 Conditions of Termination. Notwithstanding anything to the contrary
contained herein, with respect to any individual Noteholder, this Agreement may
be terminated (a) at any time by mutual written agreement of the Company and the
respective Noteholder, (b) by either Party if (i) the Initial Closing shall not
have occurred on or before November 30, 2020 or (ii) any governmental authority
of competent jurisdiction shall have issued or entered any governmental order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated herein; provided, however, the right to terminate this Agreement
pursuant to Section 4.1(b) shall not be available to any Party whose failure to
comply with or perform in any material respect any covenant under this Agreement
shall have caused the Initial Closing not to occur on or before such termination
date.

 

17



--------------------------------------------------------------------------------

4.2 Effect of Termination. In the event of termination pursuant to Section 4.1
hereof, this Agreement shall become null and void with respect to any individual
Noteholder and have no effect (other than this Section 4.2 and Section 6, which
shall survive termination) with no liability on the part of the Company or such
Noteholder, or their respective directors, officers, agents or stockholders,
with respect to this Agreement, except for the liability of any fraud, or
willful or intentional breach of this Agreement.

SECTION 5. Defined Terms. Capitalized terms used, but not otherwise defined, in
this Agreement have the meanings set forth in this Section 5.

5.1 “Bond Reference Price” means $1,135.00.

5.2 “Daily Exchange Price” means the sum of (i) the product of (A) the
difference between (a) the applicable Daily Reference Price during the VWAP
Period and (b) Share Reference Price, multiplied by (B) the Existing Conversion
Ratio, multiplied by (C) the Hedge Ratio, plus (ii) the Bond Reference Price,
such resulting amount of clauses (i) and (ii) then divided by 7.

5.3 “Daily Exchange Ratio” means the quotient resulting from (i) the applicable
Daily Exchange Price for the applicable trading day during the VWAP Period,
divided by (ii) the Daily Reference Price for such trading day during the VWAP
Period.

5.4 “Daily Reference Price” means the greater of (i) the Daily VWAP and
(ii) $4.00.

5.5 “Daily VWAP” means, with respect to any Trading Day (as defined in the 2020
Indenture) during the VWAP Period, the per share volume-weighted average price
of the Common Stock on the Nasdaq Global Select Market (during standard market
hours from 9:30am to 4:00pm) as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “CLVS <equity> AQR” (or its equivalent successor if such page is
not available) with respect to such Trading Day (or if such volume-weighted
average price is unavailable, the market value of one share of Common Stock on
such Trading Day determined, using a volume weighted average method, by a
nationally recognized independent investment banking firm retained for this
purpose by the Company). The “Daily VWAP” shall be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

5.6 “Exchange Ratio” means the sum of each Daily Exchange Ratio during the VWAP
Period.

5.7 “Exchanged Shares” means the product of (i) the principal amount of the
Existing 2024 Notes set forth on the applicable Schedule A for each Noteholder
divided by 1,000, and (ii) the Exchange Ratio.

5.8 “Existing Conversion Ratio” means 137.2213.

5.9 “Hedge Ratio” means 75%.

 

18



--------------------------------------------------------------------------------

5.10 “Share Cap” shall mean 19.9% of the Company’s shares of Common Stock issued
and outstanding as of the date of this Agreement.

5.11 “Share Reference Price” means $5.62.

5.12 “VWAP Period” means the seven (7) Trading Day (as defined in the 2020
Indenture) period beginning on and including the Trading Day immediately
following the date of this Agreement.

SECTION 6. Miscellaneous.

6.1 Further Assurances. In case at any time after the Initial Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement or the transactions contemplated hereby, each of the Parties will take
such further action (including the execution and delivery of such further
instruments and documents) as the other Party may reasonably request, at the
requesting Party’s expense.

6.2 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or a Noteholder without the prior written consent of the other
party.

6.3 Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of facsimile or other electronic transmission), any one of
which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same agreement.

6.4 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized terms used in
Schedule A and not otherwise defined therein shall have the meanings set forth
in this Agreement. The use of the word “including” herein shall mean “including
without limitation”. The Parties intend that each representation, warranty and
covenant contained herein shall have independent significance.

6.5 Entire Agreement. This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.

6.6 Amendment. This Agreement may be amended, modified, discharged, terminated
or supplemented but only in writing (including a writing evidenced by a
facsimile transmission or other electronic transmission) signed by the Party
against which enforcement is sought.

6.7 Expenses. Except as set forth in the following sentence, each Party will
bear its own fees and expenses in connection with the transactions contemplated
hereby. The Company shall reimburse the Noteholders for reasonable and
documented third party legal fees of one law firm incurred by such Noteholders
in an amount not to exceed in the aggregate for all Noteholders $100,000.

 

19



--------------------------------------------------------------------------------

6.8 APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT, AND ANY CLAIM,
COUNTERCLAIM OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER ARISING OUT OF OR IN
ANY WAY RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE PARTIES AGREE
TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING FROM OR RELATED TO
THIS AGREEMENT.

6.9 Submission to Jurisdiction. Each Party agrees that any suit, action or
proceeding bought by it against the other Party arising out of or based upon
this Agreement or the transactions contemplated hereby shall be instituted
exclusively in federal or state courts located in the State of Delaware, and
waives any objection which it may now or hereafter have to the laying of venue
of any such proceeding.

6.10 Specific Performance. The Parties hereto agree that irreparable harm would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that, without posting bond or other
undertaking, the Parties hereto shall be entitled to injunctive or other
equitable relief to prevent breaches of this Agreement to enforce specifically
the terms and provisions of this Agreement in any court of competent
jurisdiction. In the event that any such action is brought in equity to enforce
the provisions of this Agreement, no Party hereto will allege, and each Party
hereto hereby waives the defense or counterclaim, that there is an adequate
remedy at law.

6.11 Survival. All authority herein conferred or agreed to be conferred in this
Agreement shall survive the dissolution of such Noteholder and any
representation, warranty, undertaking and obligation of such Noteholder
hereunder shall be binding upon the trustees in bankruptcy, legal
representatives, successors and assigns of such Noteholder.

6.12 Taxation. The Noteholder acknowledges that, if a Noteholder is a United
States person for U.S. federal income tax purposes, either (i) the Company must
be provided with a correct taxpayer identification number (“TIN”) (generally a
person’s social security or federal employer identification number) and certain
other information on a properly completed and executed Internal Revenue Service
(“IRS”) Form W-9, which is provided herein on Exhibit C attached to this
Agreement, or (ii) another basis for exemption from backup withholding must be
established. The Noteholder further acknowledges that, if a Noteholder is not a
United States person for U.S. federal income tax purposes, the Company must be
provided the appropriate properly completed and executed IRS Form W-8, attesting
to that non-U.S. Noteholder’s foreign status. The Company shall request all
necessary tax forms, including IRS Form W-9 and IRS Form W-8, as applicable,
from each Noteholder as may be reasonably necessary to reduce or eliminate any
such withholding or deduction. Each Noteholder further acknowledges that, if it
fails to provide such necessary tax forms, payments made to such Noteholder
pursuant to this Agreement may be subject to 30% U.S. federal withholding on
amounts, if any, attributable to accrued and unpaid interest or 24% U.S. federal
backup withholding unless such Noteholder properly establishes an exemption
from, or a reduced rate of, such withholding or backup withholding.

 

20



--------------------------------------------------------------------------------

6.13 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be delivered by electronic mail to the address designated
below, and shall be effective on the date that the email is sent (provided that
the sender has not received any “bounceback”). However, if the time of deemed
receipt of any notice is not before 5:30 p.m. Mountain Time on a business day at
the address of the recipient it is deemed to have been received at the
commencement of business on the next business day:

If to the Company:

Clovis Oncology, Inc.

Attention: Paul Gross; Daniel W. Muehl

Email: pgross@clovisoncology.com; dmuehl@clovisoncology.com

With a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

Attention: Thomas Mark

Email: tmark@willkie.com

If to the Noteholders:

To the address or addresses set forth on Schedule A

6.14 Notification of Changes. Each Noteholder hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the Second Closing
Date which would cause any representation, warranty or covenant of such
Noteholder contained in this Agreement to be false or incorrect.

6.15 No Construction Against Draftsperson. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

6.16 Reserved.

6.17 Reliance by Financial Advisors. Each of J.P. Morgan Securities LLC and BofA
Securities, Inc. (the “Financial Advisors”) and their respective officers,
directors, employees, agents and affiliates (collectively, “Financial Advisor
Parties”) may rely on each representation and warranty of the Company and of
each Noteholder made herein or pursuant to the terms hereof (including any
certificate delivered pursuant to Section 1.6(h) with the same force and effect
as if such representation or warranty were made directly to the Financial
Advisor Parties. The Financial Advisor Parties shall be a third-party
beneficiary of this Agreement to the extent provided in this Section 6.17.

 

21



--------------------------------------------------------------------------------

6.18 HSR. To the extent the conversion of the Purchased Notes or the Option
Notes would require the filing by a Noteholder under the HSR Act, such
Noteholder shall not effect such conversion until such filing is made and the
applicable waiting periods under the HSR Act shall have expired or been
terminated.

6.19 No Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the New 2024 Notes, the Conversion Shares or the Exchanged Shares in a manner
that would (i) require the registration under the Securities Act of the offer
and sale of any of the New 2024 Notes, the Conversion Shares or the Exchanged
Shares in the manner contemplated by this Agreement and the 2020 Indenture or
(ii) be aggregated with the sale of the Conversion Shares or the Exchanged
Shares for purposes of the rules and regulations of any trading market on which
the Common Stock is listed such that it would require shareholder approval for
the sale or issuance of the New 2024 Notes, the Conversion Shares or the
Exchanged Shares as contemplated by this Agreement and the 2020 Indenture.

(Signatures on next page)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Exchange Agreement as
of the date first written above.

 

CLOVIS ONCOLOGY, INC. By:  

                     

Name:   Title:  

 

NOTEHOLDER: [        ] By:  

                     

Name:   Title:  